In pursuance of an Act, 1868-'9, ch. 81, the defendant was appointed overseer of a portion of the Western Turnpike Road, and was indicted in the Superior Court for neglecting to keep his part of said road in repair.
The 4th section declares that any such overseer who shall neglect for six continuous days to keep his allotment in a good and passable condition, shall be deemed guilty of a misdemeanor, and on conviction pay a fine of ten dollars.
Article IV, § 33 of the Constitution declares, "The several Justices of the Peace shall have exclusive original jurisdiction *Page 157 
under such regulations as the General Assembly shall prescribe * * * of all criminal matters arising within their counties, where the punishment cannot exceed a fine of fifty dollars or imprisonment for one month." According to these provisions it seems clear that a Justice of the Peace has exclusive original jurisdiction of this offence and the question is not affected by some subsequent Acts of Assembly intended to divest the jurisdiction of the Superior Court in certain cases.
His Honor quashed the bill of indictment for want of jurisdiction and we concur in his action.
There is no error. Let this be certified to the end, c.
PER CURIAM.                              Judgment affirmed. *Page 158